Citation Nr: 1812470	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-28 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the U.S. Army from August 1989 to August 1992 and had additional service in the U.S. Army Reserves and U.S. Air Force Reserves, including active duty for training (ACDUTRA) from May to September 2002.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, as support for these claims, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.  

In November 2014, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development.  At that time, an additional claim of entitlement to service connection for tinnitus was also before the Board.  However, in a February 2016 rating decision since issued during the pendency of this appeal, that claim for service connection for tinnitus was granted.  A 10 percent rating was assigned for the tinnitus retroactively effective from December 11, 2008.  That is the highest possible schedular rating for tinnitus.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), citing 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  

The Veteran has not, in response, appealed either that rating or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  Consequently, only his claims for a sleep disorder, bilateral (left and right) ankle disorder, headaches, and left knee disorder remain.

Regrettably, however, the Board must again REMAND these remaining claims to the AOJ for still further development and consideration.


REMAND

I. Military Personnel Records

"Active military, naval, or air service" includes AD and any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled or died from an injury, though not also disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).

In the prior November 2014 remand, the Board noted that the dates of the Veteran's annual reserve training and weekend drills were largely unknown.  The Board therefore asked that attempts be made to obtain the Veteran's complete military personnel records, specifically to verify periods of ACDUTRA and INACDUTRA to the extent possible.  The Board asked that the AOJ request the specific dates for all periods of ACDUTRA and INACDUTRA until the Veteran retired.  The Board stated that if, after sufficient efforts, it was reasonably certain these records do not exist or that any further efforts to obtain them would be futile, the AOJ needed to provide the Veteran written notification of that fact.


On remand, additional personnel records were obtained that provided greater insight as to the Veteran's periods of ACDUTRA and INACDUTRA; but these additional records do not specify the dates of ACDUTRA and INACDUTRA for the entirety of his service.  Further, in January 2016 the RO obtained information regarding his service from the VA/Department of Defense Identity Repository (VADIR), which confirmed that he served in the Air Force Reserves from January 2002 to September 2009 and noted deployment periods between September 19, 2005 and March 10, 2006.  However, specific dates of ACDUTRA and INACDUTRA were not reported.  The Veteran was not informed by the AOJ that it was reasonably certain this information was unavailable or that further attempts to obtain it would be futile.  38 C.F.R. § 3.159(c) and (e).

Thus, the development actions requested in the Board's prior November 2017 remand were not fully completed.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  So the development specified in the Board's prior remand must be completed - at least to an acceptable substantial extent - prior to adjudicating these remaining claims.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, on remand, additional efforts should be made to obtain the specific dates of ACDUTRA and INACDUTRA, and if these records are unavailable the Veteran must be provided notice of this in accordance with 38 C.F.R. § 3.159(e).


II. Examinations

The Veteran testified during his October 2013 videoconference hearing that he had injured his ankles and left knee during his first period of AD service.  He explained that he fell while serving in Germany from heat exhaustion and twisted his knee on a separate occasion while running and that he twisted his knee again during reserves duty.  He added that he resultantly had experienced left knee and ankle symptoms ever since.

Service treatment records (STRs) show that, in August 1991, the Veteran was treated after passing out while running and that he fell and had a left leg injury in March 1992.  He has not been afforded a VA compensation examination for a medical opinion concerning the etiology of any left ankle and/or knee disabilities he may now have.

VA is obliged to provide a VA examination or obtain a medical opinion when (1) there is competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates that the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim. McClendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).  Thus, VA examinations and consequent medical nexus opinions are needed concerning these claims.

Further, in October 2009 the Veteran was afforded a VA examination of his right ankle.  Following examination, the examiner opined that the Veteran's right ankle disorder was not due to his service because there was no objective evidence of continuity and chronicity "of care".  But continuity of symptoms, not instead treatment for them, is the essence of 38 C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  As the examiner erroneously relied upon the lack of treatment for a right ankle disability in making a determination, the examination and consequent opinion are inadequate and the Veteran must be afforded another VA examination for additional comment concerning the etiology of his right ankle disorder, particularly in terms of its purported relationship with his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion in response to a claim of entitlement to service connection, VA must ensure the examination or opinion is adequate, else, notify the Veteran why one cannot or will not be provided).

Finally, in the November 2014 remand, the Board requested a Persian Gulf War (PGW) protocol examination to determine the nature and etiology of the Veteran's complaints of headaches and insomnia.  The examiner was to be asked to state whether any of the Veteran's complaints or symptoms were attributable to a known clinical diagnosis.

In January 2016, the Veteran had this examination to determine the etiology of his headaches, and the examiner determined, given the Veteran's reported symptoms, that he had tension headaches that were not related to his Southwest Asia (PGW) service.

Regrettably, however, the examiner failed to note the Veteran's insomnia in consideration of his symptoms. It is unclear whether the examiner may have come to a different conclusion about the etiology of the Veteran's headache and insomnia symptoms had he considered them together (or even the insomnia separately).  When the medical evidence of record is insufficient, the Board may supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The claims file therefore should be returned to the January 2016 PGW examiner, if available, for consideration of the Veteran's insomnia and headaches, that is, considered both together and separately.


Accordingly, these claims are REMANDED for the following action:

1.  Verify all periods of the Veteran's ACDUTRA and INACDUTRA.  In doing so, request the specific dates for all his periods of ACDUTRA and INACDUTRA until he retired, including ANG/USAFR point credit summaries (in lieu of computerized AF Form 526) similar to the November 2003 statement currently in the file.

If, after sufficient efforts, it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran written notification of that fact.

2.  Schedule the Veteran for a VA examination to determine the nature, severity and etiology of his claimed ankle and knee disabilities.  All diagnoses should be noted. 

Following objective examination, the examiner must offer an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that a right and/or left ankle disability is related to a period of active service, regardless of whether AD, ACDUTRA or INACDUTRA.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that a left knee disability is related to a period of active service, regardless of whether AD, ACDUTRA or INACDUTRA.

Detailed rationale is needed for all opinions provided.  If an opinion cannot be provided without resorting to mere speculation, provide explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  In other words, the examiner merely saying he/she cannot respond will not suffice.

3.  Return the claims file to the VA examiner who conducted the Veteran's January 2016 PGW protocol examination, if available, for supplemental comment concerning the nature and etiology of the Veteran's complaints of headaches and insomnia.  If the examiner is unavailable, the claims file should be provided to someone else with the necessary qualifications to comment probatively.  

Following review of the claims file, or, if a new examiner is required, review of the claims file and completion of the physical examination (if determined necessary), and receipt of all test results, the examiner is asked to report all findings concerning the Veteran's alleged headaches and sleep impairment (insomnia).

In so doing, the examiner is asked to provide details about the onset, frequency, duration, and severity of the Veteran's symptoms.

(a) In particular, the designated examiner should specifically state whether any of the Veteran's complaints or symptoms are attributable to a known clinical diagnosis.  If there is a known clinical diagnosis that can be medically explained, the examiner should expressly indicate these underlying diagnoses.

(b) If, on the other hand, the Veteran suffers from any signs or symptoms that are determined not to be associated with a known clinical diagnosis, the examiner should indicate whether any such condition meets the regulatory definition of either an undiagnosed illness or a medically unexplained chronic multi-symptom illness.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.

The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

A complete rationale for all opinions expressed must be provided.  If the evaluating physician is unable to render any opinion sought, it should be so indicated in the record and the reasons for inability to respond also indicated.  The factors upon which any medical opinion is based must be set forth for the record.


3.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

